Exhibit 10.36

 

Form for Non-Employee Directors

 

ANTERO RESOURCES CORPORATION

LONG-TERM INCENTIVE PLAN

 

BONUS STOCK GRANT NOTICE

Pursuant to the terms and conditions of the Antero Resources Corporation
Long-Term Incentive Plan, as amended from time to time (the “Plan”), Antero
Resources Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of shares of Bonus Stock (the
“Bonus Shares”) set forth below.  The Bonus Shares are subject to the terms and
conditions set forth herein and in the Bonus Stock Agreement attached hereto as
Exhibit A (the “Agreement”) and in the Plan, each of which is incorporated
herein by reference.  Capitalized terms used but not defined herein shall have
the meanings set forth in the Plan.

Participant:

[___________________________________]

Date of Grant:

[________________], 20___

Total Number of Shares of Bonus Stock:

[___________] Shares

 

You will be deemed to have accepted the Bonus Shares on the terms and conditions
of the Plan, the Agreement and this Bonus Stock Grant Notice (this “Grant
Notice”) unless you provide written notice to the Company within 30 days
following the Date of Grant stating that you do not wish to accept the Bonus
Shares.  Any such notice must be sent to: Antero Resources Corporation, 1615
Wynkoop Street Denver, Colorado 80202, Attention: Chief Administrative Officer
and Regional Senior Vice President.  Upon the Company’s receipt of any such
notice, the Bonus Shares granted hereunder will automatically be forfeited and
the Company and its Affiliates will not have any further obligations to you
under this Grant Notice or the Agreement.

Unless you provide written notice to the Company in the manner described above
stating that you do not wish to accept the Bonus Shares, you will be deemed to
have acknowledged that (i) you have reviewed the Agreement, the Plan and this
Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice and (ii) you agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, effective for all purposes as provided
above.

 

 

 

 

 

 



 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

By:

Alvyn A. Schopp

Chief Administrative Officer and Regional Senior Vice President

 

 

 



Signature Page to

Bonus Stock Grant Notice

 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

BONUS STOCK AGREEMENT

 

This Bonus Stock Agreement (this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached (the “Date of
Grant”) by and between Antero Resources Corporation, a Delaware corporation (the
“Company”), and [____________________] (“Director”).   Capitalized terms used
but not specifically defined herein shall have the meanings specified in the
Plan or the Grant Notice.

1.  Award.  In consideration of Director’s past and/or continued service as a
member of the Board and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, effective as of the Date of
Grant, the Company hereby grants to Director the number of shares of Bonus Stock
set forth in the Grant Notice (the “Bonus Shares”) on the terms and conditions
set forth in the Grant Notice, this Agreement and the Plan, which is
incorporated herein by reference as a part of this Agreement.  In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

2. Issuance Mechanics.  The Bonus Shares shall be issued in the form of Common
Stock to Director.  The Company shall (a) cause a stock certificate or
certificates representing such shares of Common Stock to be registered in the
name of Director, or (b) cause such shares of Common Stock to be held in
book-entry form.  For the avoidance of doubt, Director shall not pay the Company
any purchase price for the Bonus Shares.

3. Rights as Stockholder.  Except as otherwise provided herein, upon issuance of
the Bonus Shares by the Company, Director shall have all the rights of a
stockholder of the Company with respect to such Bonus Shares subject to the
restrictions herein, including the right to vote the Shares.

4. Tax Withholding.  Upon any taxable event arising in connection with the Bonus
Shares, the Company shall have the authority and the right to deduct or withhold
(or cause to be deducted or withheld), or to require Director to remit to the
Company or one of its Affiliates an amount sufficient to satisfy all applicable
federal, state and local taxes required by law to be withheld with respect to
such event.  In satisfaction of the foregoing requirement, unless otherwise
determined by the Committee, the Company or one of its Affiliates shall
withhold, or cause to be surrendered, from any cash or equity remuneration
(including any of the Common Stock issued under this Agreement) then or
thereafter payable to Director an amount equal to the aggregate amount of taxes
required to be withheld with respect to such event.  The amount of such
withholding shall be limited to the aggregate amount of taxes required to be
withheld based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income; provided,  however, that such withholding may be based on
rates in excess of the minimum statutory withholding rates if (x) the Committee
(i) determines that such withholding would not result in adverse accounting, tax
or other consequences to the Company or any of its Affiliates (other than
immaterial administrative, reporting or similar consequences) and (ii)
authorizes such withholding at such greater rates and (y) Director consents to
such withholding at such greater rates.  Director acknowledges and agrees that
none of the Board, the Committee, the Company or any of their respective
Affiliates has made any representation or warranty as to the tax consequences to
Director as a result of the receipt of the Bonus Shares.  Director represents
that he is in no manner relying on the Board, the Committee, the Company or any
of their respective Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences. Director represents that he has consulted with any tax
consultants that Director deems advisable in connection with the Bonus Shares.

5. Membership on the Board.  Nothing in the adoption of the Plan, nor the grant
of the Bonus Shares, shall confer upon Director the right to continued
membership on the Board or affect in any way the right of the Company to
terminate such membership at any time.  Any question as to whether and when
there has been a termination of Director’s membership on the Board, and the
cause of such termination, shall be determined by the Board or its delegate, and
its determination shall be final.

Compliance with Securities Law.  Notwithstanding any provision of this Agreement
to the contrary, the issuance of Common Stock hereunder will be subject to
compliance with all applicable requirements of applicable law with respect to
such securities and with the requirements of any securities exchange or market
system upon which the Common Stock may then be listed. 

6.

Exhibit A-1

 

--------------------------------------------------------------------------------

 



No Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any
securities exchange or market system upon which the Common Stock may then be
listed.  In addition, Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) is in effect at the time of such issuance with respect to the
Common Stock to be issued or (b) in the opinion of legal counsel to the Company,
the Common Stock to be issued are permitted to be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary for the lawful issuance and sale of any Common Stock hereunder
will relieve the Company of any liability in respect of the failure to issue
such Common Stock as to which such requisite authority has not been
obtained.  As a condition to any issuance of Common Stock hereunder, the Company
may require Director to satisfy any requirements that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company.

7. No Right to Continued Awards.  The grant of the Bonus Shares is a one-time
award and does not create any contractual or other right to receive a grant of
awards or benefits in lieu of awards in the future. Future awards will be at the
sole discretion of the Committee.

8. Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of Director, such notices or
communications shall be effectively delivered if hand delivered to Director at
Director’s principal residence or if sent by registered or certified mail to
Director at the last address Director has filed with the Company.  In the case
of the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.

9. Agreement to Furnish Information.  Director agrees to furnish to the Company
all information requested by the Company to enable the Company or any of its
Affiliates to comply with any reporting or other requirement imposed upon the
Company or any of its Affiliates by or under any applicable statute or
regulation.

10. Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Bonus Shares granted hereby.  Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.  The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of Director shall be effective
only if it is in writing and signed by both Director and an authorized officer
of the Company.

11. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

12. Successors and Assigns.  The Company may assign any of its rights under this
Agreement without Director’s consent.  This Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in the Plan, this Agreement will be
binding upon Director and Director's beneficiaries, executors, administrators
and the person(s) to whom the Bonus Shares may be transferred by will or the
laws of descent or distribution.

13. Clawback.  Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy. 

14. Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

[Remainder of Page Intentionally Blank]

Exhibit A-2

 

--------------------------------------------------------------------------------